Citation Nr: 1609648	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 25, 2013.  

2. Entitlement to an effective date earlier than May 26, 2009, for the award of an increased 30 percent rating for asthma with obstructive lung disease.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for an anxiety disorder with a 10 percent rating effective June 9, 2009.  An April 28, 2011 Decision Review Officer (DRO) Decision recharacterized the Veteran's disability as PTSD and increased the rating to 30 percent.  That decision also denied the Veteran's claim for an earlier effective date for the increased rating for asthma.  

In January 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran's daughter testified that the Veteran has had several encounters with police during the claim period due to his erratic behaviors, including sitting in the backyard talking to himself and an unwanted entry into a neighbor's home.  She reported that the Veteran was placed on hospital holds due to these incidents.  She obtained reports from the Colorado Springs Police Department, and submitted them to the Veteran's treating psychiatrist and social worker.  The reports are not included in the claims file and should be obtained.  

With respect to the claim for an earlier effective date for asthma, the Board notes that this claim was denied by the April 2011 DRO decision.  In the Veteran's May 2011 substantive appeal, the Veteran expressed disagreement with the April 2011 DRO Decision.  However, a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. After securing any necessary releases, request any reports from the Colorado Springs Police Department.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for an increased initial evaluation for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

3. The AOJ should issue a statement of the case concerning the issue of entitlement to an effective  date earlier than May 26, 2009, for the award of an increased 30 percent rating for asthma with obstructive lung disease so that the Veteran may have the opportunity to complete an appeal on that issue (if     he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




